78 F.3d 594
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Ralph A. MERTEN, Plaintiff-Appellant,v.NATIONAL AMERICAN RAILROAD PASSENGER CORP., Defendant-Appellee.
No. 95-56110.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 27, 1996.*Decided March 5, 1996.

Before:  PREGERSON, CANBY and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
Ralph A. Merten appeals pro se the district court's dismissal of his employment discrimination action.   We conclude summary judgment for Amtrak was proper because Merten failed to provide any significant, probative evidence of age discrimination;  and the district court did not err by denying Merten's request to amend his complaint.  See Wallis v. J.R. Simplot Co., 26 F.3d 885, 892 (9th Cir.1994);  Schlacter-Jones v. General Tel., 936 F.2d 435, 439 (9th Cir.1991).


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3